ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_04_FR.txt. 252

OPINION DISSIDENTE DE M. MORENO QUINTANA

À mon grand regret, je ne puis rallier dans cette affaire mon
opinion à celle de mes collègues de la majorité de la Cour, ni sur la
décision que donne l'arrêt, ni sur les motifs qui l’inspirent. Je fonde
ma dite position sur des considérations de fait et de droit qui m'ont
conduit à soutenir une opinion dissidente. Ces considérations sont
celles qui suivent.

* * *

Par un compromis en date du 7 mars 1959, les Gouvernements
des Pays-Bas et de la Belgique ont soumis 4 la Cour internationale
de Justice leur contestation de souveraineté sur les parcelles cadas-
trales connues, de 1836 à 1843, sous les numéros 91 et 92 de la
section A de Zondereygen. Les négociations diplomatiques entamées
entre ces deux Gouvernements 4 La Haye, en mars 1955, furent
infructueuses pour obtenir un réglement direct du différend. Et
un traité de cession réciproque de territoires du 11 juin 1892 — qui
attribuait aux Pays-Bas les parcelles en litige — ne fut jamais
ratifié.

Les parcelles en question, qui constitueraient le cas échéant des
enclaves belges en territoire néerlandais, font partie, à leur tour,
d’autres enclaves. Celles de Baarle-Duc (ou Baarle-Hertog en langue
flamande), en territoire néerlandais, qui appartient à la Belgique ou
de Baarle-Nassau, encadrée elle-même dans l’enclave belge déjà
indiquée. Un véritable enchevétrement d’enclaves belges en terri-
toire néerlandais, et d’enclaves néerlandaises en territoire belge,
caractérise une situation fort ancienne, transposée à une frontière
la plupart linéaire. On peut la comparer, contrairement aux cas
d’autres enclaves, à un véritable découpage fait sur une carte
géographique. Ceci complique extraordinairement — il est aisé de
le supposer — les problèmes de toutes sortes qui se posent pour les
administrations des deux pays, surtout ceux qui ont trait à la
juridiction. D'ailleurs, les deux Baarle ne constituent en réalité —
comme je pus le constater personnellement — qu’un seul et même
village.

Du point de vue matériel, les parcelles ne paraissent pas avoir
une très grande importance ; leur extension, qui couvre seulement
quatorze hectares, n’est pas de nature à la lui donner. C’est en
échange la question de souveraineté entre la Belgique et la Hollande

qui est en jeu.

*
* *

La situation litigieuse desdites parcelles tire son origine de la
séparation de l’ancienne seigneurie de Baarle en deux seigneuries à

47
253 PARCELLES FRONTAL. (OP. DISS. M. MORENO QUINTANA)

la conséquence du partage, au XIIIe siècle, des biens de la famille
Berthout. La commune de Baarle-Nassau échut à la famille de ce
nom, dont les individus étaient barons de Bréda, laquelle passa plus
tard aux Provinces Unies qui furent à l’origine de l'actuel Royaume
des Pays-Bas. La commune de Baarle-Duc fut la propriété de la
maison de Brabant, et après des Pays-Bas méridionaux qui consti-
tuèrent le noyau du Royaume actuel de Belgique. Mais comme la
commune de Baarle-Nassau était riche en terres de bruyère que
ne possédait pas celle de Baarle-Duc, les habitants de cette dernière
prirent Vhabitude d'utiliser celles qui leur manquaient. De là, un
certain réseau d'intérêts entre l'une et l’autre commune.

Une fois séparée en 1831 la Belgique de la Hollande, il fut ques-
tion d'établir les limites communes de ces pays. Des difficultés qui
surgirent d’un projet d'échanges de territoires maintenaient la
situation qui résultait de l’existence des enclaves. L'article 14 du
Traité du 5 novembre 1842 établit le ‘statu quo existant au sujet des
villages de Baarle-Nassau et Baarle-Duc. Par son paragraphe 5,
l’article 14 de la Convention de limites entre les deux pays signée à
Maestricht le 18 août 1843 confirma cette situation. Cette conven-
tion, par son article 3, renvoie au sujet des limites à d’autres docu-
ments qui ont sa même valeur légale.

Le document qui est à la base du renvoi est le procès-verbal com-
munal du 22 mars 1841 qui dressa une liste des parcelles correspon-
dantes à chacune des deux communes. Comme il est coutume, ce
document fut rédigé en deux exemplaires, un pour chacune des
Parties. La Partie néerlandaise a produit le sien; celui de la Partie
belge aurait disparu. De toutes manières, il n’est pas vraisemblable
que des exemplaires originaux qui font toi d’un même acte juridique
puissent différer dans leur texte. I] n’y a qu’un seul et même
procès-verbal: celui auquel fait référence l’article premier de l’an-
nexe du procès-verbal dressé par la 251me séance de la commission
mixte des commissaires-démarcateurs de la frontière. Il n’est pas
concevable — et il est loin d’avoir été prouvé le fait par la Partie
belge — que les commissaires-démarcateurs eussent pu avoir deux
exemplaires du même procès-verbal, différents dans leur texte.
C’est moins concevable encore — comme le soutient le conseil du
Gouvernement belge — que, par une manœuvre inexplicable,
l'exemplaire destiné à la commune de Baarle-Duc fût celui qui
était en pouvoir de celle de Baarle-Nassau. L’exemplaire produit
par le Gouvernement néerlandais est net au sujet de la question
discutée: les parcelles appartiennent à la commune de Baarle-
Nassau. |

* * *

Telle qu’elle se pose 4 la considération de la Cour, la question a

résoudre découle de l'interprétation d’un traité. Les principes en

48
254 PARCELLES FRONTAL. (OP. DISS. M. MORENO QUINTANA)

sont connus; ils ont été établis par la doctrine et, à maintes reprises,
par la jurisprudence de la Cour permanente et de notre propre Cour.
Certaines suppositions ont été avancées par les Parties dans les
écritures et dans les plaidoiries de l’affaire pour expliquer des situa-
tions apparemment étranges. Mais la Cour n’a pas à s’attarder sur
elles, car un jugement ne peut pas adopter une interprétation capri-
cieuse ni fonder sur des hypothèses hasardeuses le déroulement des
événements. Il doit être rendu en base à des faits acquis et établis
selon les données du droit.

L’instrument juridique principal dans cette affaire est la conven-
tion de limites de Maestricht, déjà mentionnée. Elle règle un statu
guo territorial, tel qu'il existait à la date de sa signature. Ce règle-
ment se rapporte en droit à une situation de fait qui peut et doit
être relevée, mais non pas modifiée. Les commissaires-démarcateurs
nommés en vertu du Traité signé à Londres le 19 avril 1839 ont une
tâche spécifique qui ne peut pas être dénaturée. Ils constituent un
organe technique et non pas une commission judiciaire. Les par-
celles frontalières en pouvoir de la Hollande appartiennent alors
à la Hollande, et celles en pouvoir de la Belgique à la Belgique.
C'est une question de constatation et non pas une question de
description énumérative ou de représentation graphique. Parce que
ladite convention est accompagnée, en effet, d’un procès-verbal
descriptif, et l’article go de ce document établit que les parcelles
gi et 92 font partie de la commune de Baarle-Duc.

Pareille attestation du procès-verbal descriptif découle aussi
d’un plan qui fut signé par les délégués plénipotentiaires des deux
pays. Conséquence de cette description, ledit plan, ou tout autre
document, qui serait issu d’une erreur d’énumération, aurait une
valeur plus que discutable. L’on sait d’autre part quelle est la
valeur — très relative — que la jurisprudence internationale
attribue aux cartes géographiques. Elle a été suffisamment mise en
lumière dans la sentence de l’arbitre Max Huber qui trancha
l'affaire de l’île de Palmas (v. N. U., Recueil des Sentences arbitrales,
t. IT, pp. 852-854).

Mais ce procés-verbal descriptif est censé de traduire «mot a
mot», comme le décidèrent les commissaires-démarcateurs à leur
251me séance, ce qui est indiqué préalablement au procès-verbal
communal dressé en 1841. Transcrire «mot à mot» ne suppose pas
exprimer une simple directive, sinon s’astreindre à une obligation
nette et précise: celle de reproduire ne varietur un texte déterminé
et non pas de changer délibérément ou par erreur matérielle le
status juris de deux parcelles territoriales. Et ce procès-verbal
communal nous dit tout le contraire de ce qu’affirme le procés-
verbal descriptif: les parcelles appartiennent à Baarle-Nassau.
Erreur ou rectification délibérée par les commissaires-démarcateurs
dans l’article go du procès-verbal descriptif? S’il s'était agi d’une
rectification, les commissaires-démarcateurs n'avaient nullement
le pouvoir de le faire, et, même s'ils en avaient eu le pouvoir, ils

49
255 PARCELLES FRONTAL. (OP. DISS. M. MORENO QUINTANA)

auraient dû l’exprimer d’une manière claire et catégorique dans le
même document où ils donnaient le résultat de leurs traveux.

Le procès-verbal communal ne fait d’ailleurs que relever la
situation de fait existante. C’est la Hollande depuis qu’elle constitue
dans l’histoire un État indépendant, et non la Belgique, la puis-
sance qui exerce la souveraineté sur les parcelles en question.
Ladite situation est encore plus significative si l’on considère
qu'elle se manifeste comme le fait de l'exercice d’une autorité
légitime, après que fut signée la Convention de 1843 dont elle n’ap-
paraît que comme la conséquence naturelle. La Hoilande donne
l’usage des terres de bruyère des parcelles, prélève sur elles l'impôt
foncier, inscrit dans ses registres les actes juridiques particuliers
qui se réalisent dans son périmètre, détient l'administration com-
munale desdites parcelles, applique sur elles sa législation nationale
et dispose en 1866 une expropriation forcée qui les concerne. Elle
procéda même, en 1853, à la vente — comme domina terrarum —
de la parcelle n° or. Pareil acte juridique, pour autant qu'il a un
caractère jure gestionis, est le fait d’un pouvoir étatique et non pas
celui d’un particulier. Et pareils faits sont si frappants — ils sautent
à la vue — qu’ils enlèvent à mon sens tout doute au sujet de la
légitimité de la souveraineté néerlandaise sur lesdites parcelles.

Ces faits, qui sont les faits capitaux de l'espèce, ne sont pas con-
testés par la Partie adverse. Elle les admet, mais leur donne une
interprétation qui n’a pas été celle de la jurisprudence internatio-
nale dans les affaires si connues des bancs de Grisbadarna (v.
Hague Court Reports, pp. 130-132), de l’île de Palmas (v. U.N.,
Reports, etc., t. II, p. 870), de l’île de Clipperton (v. U. N., Reports,
etc., t. Il, pp. 1109 et 1110), du Statut du Groénland oriental (v.
C. P. J.T., Arrêts, etc., Série A/B, n° 53, pp. 45-46), et des archipels
des Minquiers et des Ecréhous (v. C. I. J. Recueil 1953, p. 65).
La Belgique, qui ne s’est séparée de la Hollande qu’en 1831, depuis
lors, jusqu’en 1921 peut-être presque un siècle —, n’a opposé
aucune protestation formelle à l’exercice de la souveraineté par
l'autre pays nommé. Elle ne pouvait évidemment le faire puisque
la possession exercée par la Hollande n’était nullement une pos-
session vicieuse et s’appuyait sur un titre juridique incontestable:
l'article 14, paragraphe 5, de la Convention de Maestricht, qui éta-
blissait le statu quo. I] s’agit d’une possession exercée en toute bonne
foi avec l’animus domini qui caractérise une situation de cette
nature et à laquelle donne sa protection le droit. Rappelons d’ail-
leurs le bien connu principe de l’ufi posstdetzs recueilli dans son
livre XLIII, titre 17, paragraphe 1, par le Digeste: «Comme vous
possédez, vous continuerez à posséder. »

 

*
* *

Si une disposition telle que l’article 14, paragraphe 5, de la
Convention de Maestricht consacre une situation de fait, si cette

50
256  PARCELLES FRONTAL. (OP. DISS. M. MORENO QUINTANA)

situation de fait est contraire aux stipulations d’un procés-verbal
qui fait partie de la convention et à l'attestation que porte un plan
dressé à l’effet; si ce procès-verbal est, d’autre part, en contradic-
tion flagrante avec le document qui doit l’inspirer, c'est évidem-
ment l'interprétation de la convention qui doit s’imposer à l'esprit
du juge international. A ce sujet, la sentence de l’arbitre Lardy
sur la délimitation de l’île de Timor établit clairement que l’inten-
tion réelle des parties prévaut sur une terminologie erronée (v.
Hague Court Reports, p. 362), et l'avis consultatif donné par la Cour
permanente sur les conditions de travail dans l’agriculture déclara
qu'un traité doit être lu dans son ensemble et non sur la base de
phrases détachées de leur milieu (v. Ayréts, etc., Série B, n° 2 et 3,
p. 23). Car, que l’article 90 dudit procès-verbal puisse constituer
de par son seul texte une source de souveraineté territoriale est
une idée juridiquement inacceptable. Et cette souveraineté ne
peut surgir dans l’espèce que de deux éléments: le texte de la con-
vention de limites et la situation de fait résultante. Ce sont eux qui
donnent la clef de l'interprétation dudit instrument.

La délimitation des deux Baarle présente, dans la Convention de
Maestricht, une caractéristique toute particulière. L'article premier
de cette convention détermine la frontière «d'une manière précise
et invariable » sauf — il s’agit d’une exception — pour les communes
de Baarle-Duc et Baarle-Nassau «à l'égard desquelles — dit-elle —
le statu quo est maintenu, en vertu de l’article 14 du Traité du 5 no-
vembré 1842». Selon l’article 14, paragraphe 5, de la Convention
de Maestricht, les négociateurs conviennent qu'une délimitation
linéaire est pratiquement impossible et que cette délimitation fait
l'objet d’un travail spécial. Or ce travail spécial n’a jamais été
réalisé puisqu'on ne peut reconnaître comme tel la simple énumé-
ration de l’article go du procès-verbal descriptif. C’est le sens du
traité qui doit être interprété et celui-ci ne peut être autre que le
maintien du statu quo sur la base d’un document, comme l’est le
procès-verbal de 1841, dont l'authenticité n’a pas été discutée par
les Parties. En le produisant dans ce procès, la Hollande a rempli
son obligation relative au fardeau de la preuve déféré à chacune
des Parties selon l’article II du compromis porté à la Cour et d’ac-
cord avec la jurisprudence établie par la Cour dans le cas des ar-
chipels des Minquiers et des Ecréhous (v. Recueil, etc., 1953, p. 52).
La Belgique — qui n’a pas produit le sien — doit charger, d’accord
avec un principe connu de la procédure, avec les conséquences de sa
négligence. Ce raisonnement, qui s’avére clair et catégorique,
conduit tout naturellement 4 la conclusion que le procés-verbal
descriptif qui accompagne la Convention de Maestricht n’a d’autre
valeur, à son article 90, que celle d’une copie fautive du procès-
verbal communal.

Cette intention réelle des Parties à laquelle s’est référée la juris-
prudence internationale, qui est à la base de toute negotinm juris,

5r
257  PARCELLES FRONTAL. (OP. DISS. M. MORENO QUINTANA)

peut être aussi bien déduite dans ce cas-ci des procès-verbaux des
réunions des commissaires-démarcateurs des Parties. La juris-
prudence de la Cour permanente a donné une idée très claire de
l'importance des travaux préparatoires pour interpréter les traités
dans son avis consultatif sur le traitement des ressortissants polo-
nais à Dantzig (v. Arréts, etc., Série A/B, n° 44, p. 33). Dans l’an-
nexe au procès-verbal de la 251me séance tenue en date du 12 juin
1843 par les commissaires-démarcateurs, il est dit que le procès-
verbal communal de 1841 «est transcrit mot à mot, dans le présent
article ». Pareille affirmation de la commission mixte formée par les
commissaires-démarcateurs donne une décision définitive au sujet
des précitées parcelles. Elle est une conséquence directe de la déci-
sion antérieure adoptée par ladite commission à sa 225™e¢ séance
(4 avril 1843), qui reconnut à ce procès-verbal communal toute
sa valeur en attribuant les parcelles discutées à la Hollande, abro-
geant au même temps — pour les substituer par les constatations
d’un document authentique — les dispositions prises aux 175™e et
176% séances.

Tout ce processus était parfaitement logique puisque toute en-
clave est une dérogation au principe de la continuité territoriale, et
la situation particulière des parcelles gi et 92 de Zondereygen
était encore plus anormale étant donné qu'elles ne constituaient
nullement en soi une unité et se trouvaient assez loin de l’enclave
belge de Baarle-Duc. Il est parfaitement compréhensible alors que
les Parties en cause aient voulu redresser par le Traité de 1892, en
vertu d’une transaction, une situation de droit que l’article 90 du
procès-verbal descriptif démontrait être erronée. Loin de traduire
à mon sens un argument en faveur de la thèse belge, ce traité
établit tout le contraire. Ce traité, utile comme pracsumptio juris,
n’a aucune valeur comme preuve de la souveraineté belge sur les
parcelles. La Cour permanente a reconnu dans son arrêt sur l'usine
de Chorzéw (fond) qu’elle ne saurait faire état des opinions mani-
festées par les parties au cours d’une négociation si elle n’aboutit
pas à un accord complet (v. Avréts, etc., Série À, n° 17, p. 51),
aussi bien que notre propre Cour a établi dans son avis consultatif
sur les réserves à la convention sur le génocide, que si la signature
constitue une étape préparatoire de l'élaboration d’un traité, son
manque de ratification lui ôte tout effet juridique (v. C.I./J. Recueil
I95I, p. 28).

Il est cependant nécessaire de relever l'existence d’une erreur
matérielle indéniable dans le procès-verbal descriptif quand il
attribue les parcelles litigieuses à Baarle-Duc. Cette erreur est si
manifeste que la Cour n’a qu’à faire sa constatation. Et cette
constatation est de toute évidence. Comment cette erreur a-t-elle
pu se commettre, ne-l’intéresse pas. La haute magistrature inter-
nationale n’est pas chargée de faire une enquête policière. Pour
cette même raison, la Cour n’a pas non plus à considérer d’autres
hypothèses aussi étranges que celle avancée par le Conseil belge

52
258  PARCELLES FRONTAL. (OP. DISS. M. MORENO QUINTANA)

selon laquelle le copiste du procès-verbal communal de 1841 aurait
sauté deux lignes d’un supposé bordereau antérieur et aurait ainsi,
en englobant le tout, attribué les parcelles à Baarle-Nassau.

L'erreur de fait — comme l’enseignent les auteurs les plus quali-
fiés du droit international — vicie le consentement des parties à un
acte juridique tel qu’un traité. Ce vice de consentement entraîne la
nullité totale ou partielle de instrument en question. Dans le cas
présent, ce serait seulement l’article 90 du procès-verbal descriptif,
qui attribue les parcelles à Baarle-Duc, qui serait atteint par la déci-
sion d’un organe juridictionnel. Les autres dispositions de la Conven-
tion de Maestricht, qui reflètent l'intention des Parties, resteraient
sur pied. Et pour se conformer à cette décision, il appartiendrait aux
Parties en cause de régler leur nouvelle situation juridique selon
la nature propre du droit international, tel qu’elles en avaient mani-
festé la volonté de le faire à l’occasion du traité non avenu
de 1895.

Je conclus en manifestant — tel qu’on le demande à la Cour —
que les parcelles en question appartiennent à la souveraineté du
Royaume des Pays-Bas.

(Signé) Lucio M. MORENO QUINTANA.

53
